Citation Nr: 1505719	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-14 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in November 2011 and February 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47  (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the Virtual VA claims file reveals VA treatment records dated through March 2014, which have not been considered by the AOJ and the Veteran has not waived AOJ consideration of such evidence.  However, as such documents are not relevant to the claim on appeal, there is no prejudice to the Board proceeding with a decision at this time.  38 C.F.R. § 20.1304(c) (2014).  A review of the remaining documents in Virtual VA and VBMS reveals that, with the exception of a December 2014 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As noted in the Board's February 2013 remand, in the January 2013 Informal Hearing Presentation, the Veteran's representative raised a claim of entitlement to service connection for pseudofolliculitis barbae.  As such, the Board referred the issue to the AOJ for appropriate action; however, it does not appear that such issue has yet been adjudicated.  Additionally, in December 2014, the Veteran submitted an Application in Acquiring Specially Adapted Housing or Special Home Adaption Grant, which has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over such claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  A bilateral foot disorder other than bilateral pes planus is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  The Veteran's bilateral pes planus is a congenital disease and clear and unmistakable evidence establishes that such existed prior to service and did not permanently increase in severity beyond the natural progression during service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R           §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2009 letter, sent prior to the March 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a bilateral foot disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed bilateral foot disorder and complete appropriate authorization forms in a November 2011 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was afforded a VA examination in January 2012 and an addendum opinion was obtained April 2013 in order to adjudicate his claim for service connection.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the November 2011 and February 2013 remand directives by obtaining the Veteran's service personnel records, requesting that the Veteran identify any outstanding treatment records in the November 2011 letter, obtaining VA treatment records, and obtaining a VA etiological opinion in April 2013, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.


Additionally, in December 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included service connection for a bilateral foot disorder.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral foot disorder, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his bilateral foot disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining service personnel and VA treatment records, affording him the opportunity to identify any additional records, and obtaining an examination and opinion to determine the nature and etiology of the Veteran's bilateral foot disorder.   As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.       § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that his current bilateral foot disorder is the result of wearing boots or boot blouses during service, which caused his feet to swell.

A September 1974 service entrance examination was negative for any relevant abnormalities and the Veteran denied foot trouble in an accompanying Report of Medical History (RHM).  An August 1976 service discharge examination was negative for any relevant abnormalities.  In an accompanying discharge RMH, the Veteran denied foot trouble.  He also denied having an illness or injury other than those already noted or that he had been treated by a health care practitioner within the past five years for other than minor illnesses.  A September 1976 Statement of Medical Condition noted that there had been no change in the Veteran's medical condition since his last examination.  The remaining service treatment records are negative for complaints, treatments, or diagnoses related to any foot disorder.  Similarly, service personnel records are negative for complaints, treatment, to include a profile, or diagnoses related to a foot disorder.

Post-service treatment records are also negative for any complaints, treatment, or diagnoses referable to a bilateral foot disorder.

During the December 2010 Board hearing, the Veteran testified that he had no foot injuries prior to service entrance, that his feet swelled during service due to wearing boots or boot blouses, and that he was given foot pads as treatment for such symptoms during service.  He was placed on a profile during service which allowed him to wear tennis shoes for a period of time and did not have to wear blouses.  He also testified that his toenails had become embedded under his skin, which he attributed to his boots or blousing of the boots, and that such symptoms never resolved after service.

A January 2012 VA Disability Benefits Questionnaire (DBQ) reflects the Veteran's reports that his feet hurt him during service and that they had bothered him over the years.  Treatment was denied but he reported using over-the-counter arch supports in the past without benefit.  Following a physical examination and a review of the Veteran's claims file, diagnoses of degenerative joint disease of the bilateral feet and bilateral pes planus were provided.  The examiner opined that it was less likely than not that the Veteran's foot condition was related to the military as individuals are born with this type of flat foot and it was not caused by military activities.  The examiner further noted that there was no "proof" of aggravation as there were no ongoing complaints related to the feet during service or upon exit from service or evidence of complaints in the VA treatment records over the past two years.  The examiner noted that the service discharge examination was without foot complaints, which was evidence against aggravation or the cause of the foot condition.  Further, the examiner opined that the etiology of the foot condition is that an individual was born with this foot pattern (flat feet) and that the Veteran's symptoms and degenerative joint disease "have come about" due to aging and long-term occupational stresses as a truck driver for 30 years.

In an April 2013 addendum opinion, the VA examiner opined that the Veteran's bilateral foot condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.   The examiner further opined that the Veteran's bilateral foot condition was considered to be a congenital disease, that there was no superimposed disease or injury and that there was no aggravation of this condition.  The examiner reasoned that, in the absence of some motor neuropathy and moderate foot pronation, the Veteran's foot structure would not have been aggravated from his tour of duty in service.  Further, the Veteran did not have such symptoms during service or at present.  In-service boot ware would not have caused the present findings, present nail findings or the embedded nails as the Veteran alleged in the examiner's opinion.  The examiner further opined that the absence of marked pronation or motor neuropathy of feet would suggest that any foot complaints are likely age/occupational related.  Moreover, the examiner noted that the Veteran's present foot structure, the absence of complaints in the ensuing years after service and the normal exit examination weigh against a finding of aggravation or a chronic foot condition.

A.  Bilateral Foot Degenerative Joint Disease

The Board finds, based on the foregoing, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral foot degenerative joint disease.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in September 1976.  Moreover, as will be discussed below, the Board finds that the Veteran's statements regarding a continuity of foot symptomatology since service to be not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for bilateral foot degenerative joint disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Relevant to direct service connection, while the evidence of record shows that the Veteran has currently diagnosed degenerative joint disease, the probative evidence of record demonstrates that such is not related to his service.   In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's degenerative joint disease was less likely than not related to service but rather was the result of aging and occupational stresses over the years.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   No contrary medical opinion is of record.

The Board notes that the Veteran has contended on his own behalf that his current bilateral foot degenerative joint disease is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms such as foot pain and swelling.  As to the etiology of the bilateral foot degenerative joint disease, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of degeneration of bone in the feet as a result of boots or boot blouses involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding the etiology of his bilateral foot degenerative joint disease to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinions of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service foot injury and/or symptoms and his current bilateral foot degenerative joint disease.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's purported in-service injury and/or symptoms and the current nature of his bilateral foot degenerative joint disease.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   The Board notes that the Veteran testified during his December 2010 hearing that he experienced foot symptoms such as swelling during and since service, and that he had sought out medical treatment.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran denied having foot trouble or having sustained an injury other than those noted at his August 1976 service discharge examination, which represented the close of his military career.  He also denied that he had been treated by a health care practitioner within the past five years for other than minor illnesses.  The Board notes that the Veteran's August 1976 statements were made many years prior to the filing of the instant claim for service connection, and are highly probative as they are contemporaneous with the time in question.  The Veteran did not report a history of foot pain or other symptoms in August 2009 when he entered the VA system as a new patient, but did report his history of hypertension, obstructive sleep apnea, and colon polyps.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Additionally, the Veteran did not report an in-service injury or complaints referable to his feet until he filed a claim for VA benefits in December 2008.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding a continuity of symptomology and his in-service onset of foot symptoms to not be credible.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disorder other than bilateral pes planus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

B.  Bilateral Pes Planus

Generally, service connection for congenital "disease" may be awarded if incurred or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Service connection is generally precluded by regulation for "defects,"  because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  As pes planus is a disease entity and not a "defect," the presumption of soundness under 38 U.S.C.A. § 1111 is applicable.   Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).

Here, the Veteran was not "noted" to have bilateral pes planus during the September 1974 service entrance examination.  Thus, he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  According to the VA medical opinion that bilateral pes planus is a congenital disease, the record clearly and unmistakably establishes that the Veteran's bilateral pes planus existed prior to service.  Moreover, the Veteran has not denied suffering from pes planus prior to service but rather denied have a pre-service foot injury.  Thus, VA has the burden of establishing by clear and unmistakable evidence that bilateral pes planus was not aggravated during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a 

specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit, as relevant to the aggravation prong, found that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the preexisting condition.  Id. at 1096.

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

With respect to the factor of aggravation of bilateral pes planus, the Veteran's service treatment records reflect no lay or medical evidence of his claimed foot symptoms, to include pain.  To the contrary, the Veteran's service examinations, to include his August 1976 service separation examination and accompanying RMH, showed no complaints referable to bilateral pes planus.  Moreover, the VA examiner opined that there was no evidence of aggravation of bilateral pes planus beyond the normal progression in service.  Indeed, the VA examiner noted that the absence of in-service or current symptoms of motor neuropathy or moderate foot pronation established the Veteran's foot structure was not aggravated by service.  There is no contrary opinion of record.

Overall, the probative evidence clearly and unmistakably establishes that the Veteran's pre-existing bilateral pes planus did not increase in severity in service beyond the normal progression.   Furthermore, there is no indication that the Veteran suffered from motor neuropathy or moderate foot pronation during service. 
Service treatment records show no complaints of or treatment for a foot disability.  Moreover, as discussed above, the Board has found the Veteran's statements regarding a continuity of symptomology and an in-service onset of symptoms to not be credible.  To the extent that the Veteran argues otherwise, the Board places greater probative value on the opinion of the VA examiner who has greater expertise and training than the Veteran in identifying the disease characteristics of bilateral pes planus.  

The Board acknowledges the Veteran's contentions that his disorder increased in severity during service, and was manifested by foot pain and swelling.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra. 

The Veteran is credible to describe symptoms such as foot pain and swelling.  As to the aggravation of bilateral pes planus, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  In this regard, knowledge regarding whether flat feet have increased in severity beyond the natural progression as a result of boots or boot blouses involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding the aggravation of his bilateral pes planus to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  Additionally, as previously stated, the opinions of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

In sum, the Board finds that the clear and unmistakable evidence establishes that the Veteran's bilateral pes planus existed prior to service and was not aggravated by service.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral pes planus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


